[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married at Lesley, South Carolina on October 13, 1963.
All jurisdictional requirements have been met.
The marriage of the parties is broken down irretrievably and the same is hereby dissolved.
The court has considered all statutory criteria contained in Conn. Gen. Stats. Secs. 46b-81 and 46b-82 and enters the following orders:
1. All right, title and interest in the property at 20 Benton Street, New Haven is awarded to the defendant who shall indemnify and hold harmless the plaintiff on the mortgage, taxes, insurance and all other costs associated with the property.
2. The parties shall each be responsible for one-half of the outstanding water and sewer use bills as of August 1990, and shall indemnify and hold harmless the other. Each shall make payment arrangements immediately.
3. The parties shall each be responsible for one-half the medical bills owing to the Urological Group. Each shall indemnify and hold harmless the other on this responsibility and shall CT Page 4066 immediately contact the physicians to make adequate payment arrangements.
4. The plaintiff shall transfer her interest in the 1983 Mercedes to the defendant forthwith.
5. The plaintiff shall pay the defendant the outstanding pendente lite arrearage of $1246.59 within 30 days.
6. The plaintiff shall cooperate in maintaining the defendant on her insurance plan for so long as the law allows, at the defendant's cost.
7. The orders contained in paragraphs two and three, supra are intended for the support of the defendant and are not intended to be dischargeable in bankruptcy.
8. Neither party is awarded alimony.
9. Each party shall retain the assets held separately, shall be responsible for their liabilities as reflected in their affidavits except as ordered herein.
BY THE COURT ELAINE GORDON, JUDGE